Matter of Stacey T. v Felix M. (2019 NY Slip Op 08002)





Matter of Stacey T. v Felix M.


2019 NY Slip Op 08002


Decided on November 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 7, 2019

Richter, J.P., Webber, Gesmer, Oing, JJ.


10277

[*1] In re Stacey T., Petitioner-Appellant,
vFelix M., Respondent-Respondent.


Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York (Alyson A. Cohen of counsel), for appellant.
Andrew J. Baer, New York, for respondent.
George E. Reed, Jr., White Plains, attorney for the child.

Order, Supreme Court, Bronx County (Judith Lieb, J.), entered on or about September 28, 2018, which, to the extent appealed from, upon determining that petitioner showed good cause for a five-year extension of an order of protection issued October 1, 2014, granted an extension of the order from its date of expiration, September 30, 2016, rather than from the date of the decision and order, unanimously reversed, on the law, without costs, and the order of protection extended for five years from September 28, 2018.
Although the original order of protection had been extended by a series of temporary orders of protection during the pendency of the application for an extension, we find that under the undisputed and serious facts of the case, as determined by the court, as well as the legislative history of the statute, a five-year extension from the date of the court's September 2018 decision is warranted (Family Ct Act § 842).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 7, 2019
CLERK